Citation Nr: 1733399	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-04 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for fatigue due to Gulf War Syndrome.

2.  Entitlement to service connection for sleep disturbance due to Gulf War Syndrome.

3.  Entitlement to service connection for headaches due to Gulf War Syndrome.

4.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities due to Gulf War Syndrome.

5.  Entitlement to service connection for a head and chest disorder due to Gulf War Syndrome.

6.  Entitlement to service connection for deep vein thrombosis (DVT) with pulmonary embolism due to Gulf War Syndrome.

7.  Entitlement to service connection for panuveitis due to Gulf War Syndrome.

8.  Entitlement to service connection for a neurological disorder due to Gulf War Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to March 1995. 

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in October 2014.  The transcript of this hearing has been associated with the claims file. 

The claims were previously before the Board in June 2015 when they were remanded for additional development.

In a September 2016 rating decision the RO granted service connection for an unspecified neurocognitive disorder and assigned an evaluation of 70 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9310, effective March 12, 2010.  As this represents a complete grant of the benefits sought for the issue of entitlement to service connection for a neuropsychological disorder due to Gulf War Syndrome, the issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2015 Board remand it was ordered that the claims file be returned to the examiner who prepared a September 2013 VA examination report for preparation of addenda following attempts to obtain additional treatment records.  

Thereafter, a VA medical opinion was obtained in October 2015 and the Veteran was afforded VA examinations in February 2016 and September 2016.  The Board finds the VA medical opinions to be inadequate.

With regard to the Veteran's claims of fatigue and sleep disturbance, the Board notes that the Veteran has been found to not have a diagnosis of chronic fatigue syndrome or sleep apnea and opinions have been rendered that the non diagnosed conditions are not related to or had their onset during service.  However, the rationale provided, that the service treatment records do not reflect complaints and that the complaints did not begin until years after discharge, is not sufficient.

In addition, the Veteran reported at a February 2016 mental disorders examination that he experienced chronic pain and fatigue and that he made efforts not to think about his pain but this impaired his ability to focus on other things.  He noted that this impacted his mood.  Upon examination the Veteran was not noted to have any chronic sleep impairment.  However, no opinion has been rendered regarding whether the Veteran's claims of fatigue and sleep disturbance represent manifestations of the now service-connected neurocognitive disorder.

With regard to the Veteran's claims for service connection for headaches, pulmonary embolism and DVT, neuropathy, and claimed head and chest disorder, as the examiner relied solely upon a lack of complaint, treatment, or diagnosis in service in rendering the opinion, the opinion is inadequate.

With regard to the Veteran's claim for service connection for panuveitis, an examiner in September 2013 rendered the opinion that the Veteran's panuveitis was thought to be idiopathic and was a diagnosable chronic multisymptom illness with partially explained etiology.  The examiner rendered the opinion that it was less likely than not that his eye condition is caused by his Southwest Asia environmental exposure.  The rationale provided was that there is no published literature that links panuveitis with Southwest Asia environmental hazards ("Gulf War Syndrome").  Furthermore, there are many patients who get panuveitis with no apparent underlying cause and who were not subjected to the environmental hazards in Southwest Asia.  The cataract of the left eye was thought to be caused by the vitrectomy performed during his workup for his eye condition, a commonly accepted side effect.  The Board finds this opinion to be inadequate because it relies upon an absence of scientific literature support and on the existence of patients who develop the problem who were not subject to environmental hazards in Southwest Asia.  The rationale does not exclude exposure to environmental hazards in Southwest Asia or the Veteran's service as a factor in the development of panuveitis.  Thereafter, subsequent to the Board remand, no opinion was obtained regarding the etiology of the Veteran's panuveitis as ordered.  

It is noted that fatigue, sleep disturbance, and neurological signs or symptoms are symptoms that may be manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness; however, no opinion has been obtained regarding whether the Veteran has an undiagnosed illness or medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317 (2016).  Further, the Veteran's lay statements describing his own signs or symptoms must be considered by the examiners.  

As such, as the medical opinions of record are inadequate, the claims must be remanded for the Veteran to be afforded additional VA examination(s) and to obtain adequate medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Review of the VA treatment records associated with the claims file indicate that the Veteran has received treatment at Memorial Hospital, Sweetwater County; Rock Spring Memorial Hospital; St. John's; University of Utah; and Drs. V and S.  On remand, after obtaining any necessary authorization, attempts must be made to obtain treatment records regarding the Veteran from these providers.  38 C.F.R. § 3.159 (2016).

Lastly, on remand, attempts must be made to obtain and associate with the claims file all treatment records regarding the Veteran dated since September 2016.  Id.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file records regarding the Veteran's treatment at Memorial Hospital, Sweetwater County; Rock Spring Memorial Hospital; St. John's; University of Utah; and from Drs. V and S.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran dated since February 2016. 

3.  Thereafter, arrange for the Veteran to be examined by an appropriate VA physician(s) to determine the nature and likely etiology of the Veteran's alleged disabilities manifested by fatigue; sleep disturbance; head and chest disorder; and neurological disorder.  Based on a review of the entire record and examination of the Veteran, the examiner(s) must provide opinions responding to the following:

a) Are all of the Veteran's reported symptoms of fatigue; sleep disturbance; head and chest disorder; and neurological disorder, when considered either independently or together with other symptoms, due to known clinical diagnoses?  The examiner is asked to consider and discuss, as necessary, the Veteran's lay reports of observable symptoms as competent evidence in addition to any clinical records available.

b) If the answer to (a) is no, do his alleged symptoms (either independently or together) present objective indications of:

i) a chronic disability that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis; OR

ii) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as (but not limited to) fibromyalgia; OR

iii) no chronic disability at all?

c) If the answer to item "a" is yes, please identify each such diagnosis along with the symptoms attributable to it, and for each disability entity diagnosed, indicate whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to the Veteran's military service, to include as due to environmental exposures in Southwest Asia and exposure to ionizing radiation.

The examiner(s) must comment on whether the reports of fatigue and sleep disturbance represent manifestations of the Veteran's service connected neurocognitive disorder.  

The examiner(s) must comment on the findings of the prior examinations and must provide a complete rationale for all opinions provided, citing to supporting factual data and medical principles or literature as appropriate.

4.  Thereafter, arrange for the Veteran to be examined by an appropriate VA physician(s) to determine the nature and likely etiology of the Veteran's headaches, peripheral neuropathy of the upper and lower extremities, DVT with pulmonary embolism, and panuveitis.

Following a review of the relevant medical evidence in the claims file, the medical history, the clinical evaluation, and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current headache, peripheral neuropathy of the upper and lower extremitis, residuals of DVT with pulmonary embolism, and/or panuveitis is causally related to the Veteran's active duty, including service in Southwest Asia and exposure to ionizing radiation. 

The examiner must comment on the prior VA examination reports of record.  The examiner is requested to provide a rationale for any opinion expressed.

5.  Thereafter, re-adjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

